The action is for the annulment of a marriage under section 7, subdivision 5, of the Domestic Relations Law. An order framing issues and directing that they be tried by a jury was made. The jury rendered a verdict that the defendant was not incurably insane. Order granting defendant’s motion for a jury trial unanimously affirmed, without costs. Judgment in favor of the defendant reversed on the facts, without costs, and a new trial granted. In our opinion the verdict is against the weight of the evidence. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.